Citation Nr: 0007499
Decision Date: 01/14/00	Archive Date: 09/08/00

DOCKET NO. 96-45 616               DATE JAN 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to an increased rating for residuals of an injury to
the lumbosacral spine, with arthritis, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to February
1964.

This appeal arises from a decision by the Cleveland, Ohio,
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The service-connected residuals of an injury to the lumbosacral
spine, with arthritis, are manifested by nearly full flexion
without evidence of muscle spasm.

CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for
residuals of an injury to the lumbosacral spine, with arthritis,
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and there is
a claim for an increased rating, a mere allegation that the
disability has become more severe is sufficient to establish a
well-grounded claim. See Caffrey v. Brown, 6 Vet. App. 377, 381
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).
Accordingly, the Board finds that the veteran's claim for an
increased rating is well grounded. 38 U.S.C.A. 5107(a). The Board
is also satisfied that all relevant facts have been properly and
sufficiently developed to address the issue at hand.

- 2 -

In accordance with 38 C.F.R. 4.1, 4.2, 4.41 and 4.42 (1999) and
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has
reviewed the veteran's service medical records and all other
evidence of record pertaining to the history of his service-
connected disability and has found nothing in the historical record
that would lead to the conclusion that the current evidence of
record is not adequate for rating purposes. Moreover, the Board is
of the opinion that this case presents no evidentiary
considerations that would warrant an exposition of remote clinical
histories and findings pertaining to the disability at issue. See
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

A May 1986 VA orthopedic examination report notes slight tenderness
in the lower back and some increased kyphosis. The veteran's
flexion was to 80 degrees, extension was to 10 degrees, and bending
and rotation were to 20 degrees in either direction. X-rays
revealed a minimal marginal spur formation of L4, a transitional
feature of the 5th lumbovertebral body and small irregular
calcifications at the level of L1 and L2 on the right side. There
was a suggestion of early minimal degenerative arthritic changes of
both sacroiliac joints. Based on the examination report, a June
1986 rating decision established service connection for residuals
of an injury to the lumbosacral spine, with arthritis, evaluated as
10 percent disabling under Diagnostic Code 5295, effective from
January 1986.

VA outpatient treatment notes dated from April 1987 to April 1996
are negative for complaints or findings of lumbar muscle spasms.

A May 1996 VA orthopedic examination report states that the veteran
complained that his low back pain had gotten worse. When he was on
his feet for a very long time, he experienced low back pain and has
to lie down. However, he was not taking any medication. On
examination, his lower spine appeared normal. Straight leg raising
was normal bilaterally. There were no postural abnormalities and no
fixed deformities of his lumbar spine. His paravertebral muscles
were non-tender,

- 3 -

and there was no spasm. His forward flexion was to 85 degrees, his
backward extension was to 20 degrees, and his lateral flexion and
rotation were all to 30 degrees. There was no evidence of pain on
motion. The X-rays revealed arthritic changes with slight
osteoporosis and scoliosis of the lumbar spine to the left. There
was a deformity - a bony projection - between the left transverse
process of L3 and the fourth lumbar vertebrae. There was a very
slight anterior displacement of L3 and L4. There was a questionable
pedicle defect of L3. The radiologist's impressions were
osteoarthritis with left scoliosis, and spondylolisthesis of L3 on
L4 with bony deformities on the left. The examiner's diagnosis was
history of lumbosacral strain.

During the veteran's personal hearing in December 1996, he
testified that his back was worse than it was two years previously
and that he could no longer run as could three years previously. He
had less range of motion than he had twc, years before. He said
that he had spasms on forward bending, but not all the time. He
stated that if he bent over, he had to have something to help him
get back up again. It seemed as though something would catch and
there was so much pain that he did not want to straighten up. His
pain was at the belt, on the right or the left side of his spine.
The whole area would hurt. It seemed to come from the center and go
to the outside. It was the same if he bent backward. He had used a
cane and a walker at home because he felt like he was going to
fall. After he has been on his feet for a while, he cannot make his
legs work as they should. If he lay down flat for a while, he got
better. He took a walk every morning, and if he took his time, he
could walk pretty far. He did back exercises every couple of days.

The veteran testified that he took Tylenol some days. He said that
the best thing to do for it was to lie flat in bed and let
everything settle itself. Everything gradually released and kind of
went away. No doctor had ever recommended surgery. He had been told
that his posture was great. He had surgery on his left shoulder,
but the surgery had not affected his back.

Although the veteran hurt his back between 1976 and 1978, he did
not file for workmen's compensation for fear that it would be hard
to get a job if it were known

4 -

that he had a bad back. His back bad bothered him since service. He
filed a claim in 1986 because he thought that the military could
help him or give him a check. He had to stop working because of his
back. He was not sure if he ever applied for Social Security
disability.

A June 1997 VA orthopedic examination report states that the
veteran complained of chronic low back pain with some radiation to
his legs, soreness, tenderness, aches and occasional paresthesia.
He also complained that he got some give-way sensation in his legs.
He complained that weather changes and heavy use bothered him. He
had difficulty with prolonged standing and walking, repetitive
bending, and with lifting activities. He had worn a brace in the
past. He did not describe any specific flare-ups of his back
condition and stated that he could perform his normal daily
functions.

During the examination, the veteran could ambulate without
difficulty. There was increased kyphosis in his dorsal spine. He
had some lumbosacral tenderness and soreness on pain to palpation.
He had some slight pain with motion. His forward flexion was to 80
degrees. His backward extension, rotation and bending were to 25
degrees with pain at the extremes of motion. He could rise up on
his toes and heels and could squat without difficulty. His reflexes
were 1 to 2+ and equal at the knee and ankle. Straight leg raising
caused limited back pain, but his sensation and strength were
symmetric. The examiner could detect no other neurologic
abnormalities on examination.

The X-ray report states that there was no change compared to the
May 1996 X-ray study. No new pathology was seen. The radiologist's
impression was arthritis and osteoporosis, with no change over the
previous study. The examiner's diagnosis was "[r]esidual injury
lumbosacral spine with arthritis".

Analysis

Pertinent regulations do not require that all cases show all
findings specified by the Rating Schedule. However, findings
sufficiently characteristic to identify the

- 5 - 

disease and the resulting disability and above all, coordination of
rating with impairment of function, will be expected in all cases.
38 C.F.R. 4.21. Therefore, the Board has considered the potential
application of various other provisions of the regulations
governing VA benefits, whether or not they were raised by the
veteran, as well as the entire history of the veteran's disability,
in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. at
595.

The veteran's disability is rated under diagnostic code 5295 for
lumbosacral strain. 38 C.F.R. 4.71a. Initially, the Board finds
that the veteran's disability is not more appropriately rated under
any other diagnostic code providing a rating greater than 10
percent. There is no evidence of a fractured vertebra (Code 5285),
and no evidence of ankylosis of the whole spine (Code 5286) or the
lumbar spine (Code 5289). The record is negative for moderate or
severe limitation of motion of the lumbar spine. Thus, a rating in
excess of 10 percent under Code 5292 is not warranted. Finally,
there is no diagnosis of intervertebral disc syndrome such that an
evaluation pursuant to Code 5293 would be applicable. Thus, the
Board finds that Code 5295 is the appropriate diagnostic code in
this case. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding
that the Board's choice of diagnostic code should be upheld so long
as it is supported by explanation and evidence).

Under Diagnostic Code 5295, a 10 percent evaluation requires
characteristic pain on motion. A 20 percent evaluation is warranted
for lumbosacral strain where there is muscle spasm on extreme
forward bending and unilateral loss of lateral spine motion in a
standing position. A 40 percent evaluation requires severe
lumbosacral strain with listing of the whole spine to the opposite
side, a positive Goldthwait's sign, marked limitation of forward
bending in a standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of the joint
space. A 40 percent evaluation is also warranted if only some of
these manifestations are present if there is also abnormal mobility
on forced motion. 38 C.F.R. 4.71a, Diagnostic Code 5295.

The most recent VA X-ray report indicates that the veteran's lumbar
spine arthritis has not changed since the May 1996 study. The
veteran's current flexion is to 80

- 6 -

degrees, the same as in May 1986. He now has 25 degrees of
extension as  opposed to 10 degrees in May 1986, although he has
pain at the extremes of extension, rotation and bending. Only
slight pain was noted on motion. There was no evidence of spasm or
neurological deficit on the June 1997 examination.

When a rating is based on limitation of motion, the Board must also
consider any functional loss the veteran may have sustained by
virtue of weakness or pain on motion. 38 C.F.R. 4.40, 4.45; DeLuca
v. Brown, 8 Vet. App. 202, 206 (1995). In this case, the veteran
testified that he had pain. However, the June 1997 VA orthopedic
examination shows that there was only slight pain with motion. The
Board notes that the veteran's extension has increased even with
the pain. Therefore, the Board finds that the pain symptoms are
insufficient to support an increased disability rating based on
functional loss under DeLuca and 38 C.F.R. 4.40 and 4.45.
Accordingly, the Board finds that the preponderance of the evidence
is against an increased disability rating for residuals of injury
to the lumbosacral spine with arthritis.

The Board has carefully reviewed the entire record in this case but
does not find the evidence to be so evenly balanced that there is
any doubt as to any material issue. 38 U.S.C.A. 5107(b).

ORDER

An increased evaluation for residuals of an injury to the
lumbosacral spine, with arthritis, is denied.

WILLIAM W. BERG 

Acting Member, Board of Veterans' Appeals

- 7 -


